Exhibit 99.1 Joint Filer Information Date of Event Requiring Statement: September 16, 2011 Issuer Name and Ticker or Trading Symbol: YRC Worldwide Inc. [ YRCW ] Designated Filer: DBD Cayman Holdings, Ltd. Other Joint Filers: DBD Cayman, Ltd. TCG Holdings Cayman II, L.P. TC Group Cayman Investment Holdings, L.P. TC Group CSP II, L.L.C. CSP II General Partner, L.P. Carlyle Strategic Partners II, L.P. CSP II Coinvestment, L.P. Addresses: The principal business address of each of DBD Cayman, Ltd., TCG Holdings Cayman II, L.P. and TC Group Cayman Investment Holdings, L.P. is c/o Walkers Corporate Services Limited, Walker House, 87 Mary Street, George Town, Grand Cayman KY1-9001, Cayman Islands. The principal business address of each of TC Group CSP II, L.L.C., CSP II General Partner, L.P., Carlyle Strategic Partners II, L.P. and CSP II Coinvestment, L.P. is c/o The Carlyle Group, 1001 Pennsylvania Ave., N.W., Suite 220 South, Washington, DC 20004-2505. Signatures: Dated: October 24, 2011 DBD Cayman Holdings, Ltd. by: /s/ John Beczak, attorney in fact for David M.Rubenstein Name: David M.Rubenstein Title: Ordinary Member DBD Cayman, Ltd. by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member TCG Holdings Cayman II, L.P. by: DBD Cayman, Ltd., its general partner by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member TC Group Cayman Investment Holdings, L.P. by: TCG Holdings Cayman II, L.P., its general partner by: DBD Cayman, Ltd., its general partner by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member TC Group CSP II, L.L.C. by: TC Group Cayman Investment Holdings, L.P., its managing member by: TCG Holdings Cayman II, L.P., its general partner by: DBD Cayman, Ltd., its general partner by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member CSP II General Partner, L.P. by: TC Group CSP II, L.L.C., its general partner by: TC Group Cayman Investment Holdings, L.P., its managing member by: TCG Holdings Cayman II, L.P., its general partner by: DBD Cayman, Ltd., its general partner by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member Carlyle Strategic Partners II, L.P. by: CSP II General Partner, L.P., its general partner by: TC Group CSP II, L.L.C., its general partner by: TC Group Cayman Investment Holdings, L.P., its sole shareholder by: TCG Holdings Cayman II, L.P., its general partner by: DBD Cayman, Ltd., its general partner by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member CSP II Coinvestment, L.P. by: CSP II General Partner, L.P., its general partner by: TC Group CSP II, L.L.C., its general partner by: TC Group Cayman Investment Holdings, L.P., its sole shareholder by: TCG Holdings Cayman II, L.P., its general partner by: DBD Cayman, Ltd., its general partner by: DBD Cayman Holdings, Ltd., its sole shareholder by: /s/ John Beczak, attorney in fact for David M. Rubenstein Name: David M. Rubenstein Title: Ordinary Member
